IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      No. AF 07-0031
                                      _____________

IN THE MATTER OF THE PETITION FOR                        )
AMENDMENT OF THE MONTANA RULES                           )   ORDER
OF EVIDENCE                                              )
                             ______________

       At a public meeting held on March 20, 2007, at 1:30 p.m., this Court considered a
number of items on the posted agenda. One of those items was “Revisions to Rules of
Evidence,” proposals for which had been sent to the Court by its Commission on Rules of
Evidence (Commission). The Minutes of that meeting establish that we discussed each of the
Commission’s proposals, and heard from Chad Wright, representing the Montana
Association of Criminal Defense Lawyers, who opposed one of the proposed revisions. No
one else appeared in support of or opposition to the proposed rule amendments, but the Court
took note of the letters and comments submitted by the Commission in support of and
opposition to the proposed changes. Ultimately, the Court voted unanimously to adopt three
of the proposed amendments, and voted 5 to 1, with one member abstaining, to decline at
present to adopt the proposed amendment to Rule 804(b)(6). On April 17, 2007, at another
public meeting on which the topic appeared on the agenda, the Court signed—and thereafter
the Clerk of this Court filed—an Order to that effect.
       Toward the end of April, it came to the Court’s attention that we had inadvertently
failed to timely post notice of the public meeting held on March 20, 2007. As we were
preparing to take appropriate steps, Margaret A. Tonon (Tonon), the Chair of the
Commission, petitioned on May 1, 2007, for an order re-noticing the matter on a timely
posted agenda for a public meeting. That petition must, of course, be granted.
       The Court has looked carefully at the other matters on the late-posted agenda for the
March 20, 2007 public meeting, and at the current status of those matters. We conclude that
none of the other items must be re-noticed for a public hearing.
       THEREFORE,

                                             1
       IT IS ORDERED that our Order filed April 17, 2007, in this cause number is hereby
VACATED; and
       IT IS FURTHER ORDERED that the Court will timely post notice of a future public
meeting including the Proposed Revisions to Rules of Evidence. While we cannot establish
the date of that public meeting at this time, it is anticipated that it will be before the end of
June, 2007.
       The Clerk is directed to provide a copy of this Order by electronic transmission to the
Executive Director of the State Bar of Montana; the editor of The Montana Lawyer; the State
Law Librarian; the Code Commissioner; all Clerks of the District Courts; and all District
Court Judges, together with instructions that the April 17, 2007, Order be removed from the
websites of the State Bar of Montana and the State of Montana Law Library, and not
published in The Montana Lawyer.
       The Clerk also is directed to serve a copy of this Order by mail to Margaret A. Tonon,
and to the Presidents of the Montana Judges’ Association and of the Montana Magistrates’
Association.
       DATED this 3rd day of May, 2007.
                                                           For the Court,

                                                           /S/ KARLA M. GRAY




                                               2